

116 HJ 64 IH: Providing for congressional disapproval of the proposed transfer to the Kingdom of Saudi Arabia, the United Kingdom of Great Britain and Northern Ireland, the Kingdom of Spain, and the Italian Republic of certain defense articles and services.
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 64IN THE HOUSE OF REPRESENTATIVESJune 12, 2019Ms. Spanberger (for herself, Mr. Cicilline, Mr. Ted Lieu of California, Mr. Malinowski, Mr. Engel, Mr. Deutch, Ms. Omar, Mr. Allred, Mr. Keating, Mr. Sherman, Mr. Bera, Mr. Castro of Texas, and Mr. Connolly) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONProviding for congressional disapproval of the proposed transfer to the Kingdom of Saudi Arabia,
			 the United Kingdom of Great Britain and Northern Ireland, the Kingdom of
			 Spain, and the Italian Republic of certain defense articles and services.
	
 That the issuance of a manufacturing license, technical assistance license, or export license with respect to any of the following proposed agreements or transfers to the Kingdom of Saudi Arabia, the United Kingdom of Great Britain and Northern Ireland, the Kingdom of Spain, and the Italian Republic is prohibited:
 (1)The transfer of the following defense articles, including defense services and technical data, described in license document DDTC–17–094 as designated by the Department of State pursuant to the Arms Export Control Act:
 (A)Coproduction and manufacture in Saudi Arabia of Paveway Pre-Amp Circuit Card Assemblies (CCA), Guidance Electronics Assembly (GEA) CCAs, and Control Actuator System (CAS) CCAs for all Paveway variants.
 (B)Coproduction and manufacture in Saudi Arabia of Paveway II Guidance Electronics Detector Assemblies (GEDA) and Computer Control Groups (CCG).
 (C)The transfer of up to 64,603 additional kits, partial kits, and full-up-rounds. 